Cole, J.
Judgment: vacation of: new trial. — This motion was not made until a year and a half after the judgment was rendered. No excuse is shown or attempted to be shown for this delay. A , u Whether the proceedings are held to be under subdivision “New Trials” of chapter 123, or under' chapter 141 of the Revision of 1860, in either case this proceeding, which is one to vacate the judgment, should have been commenced within one year; and this, as well by the analogy to appeals, which are limited to one year, as by the express provisions of the chapters just referred to.
It is claimed, however, that the District Court had no jurisdiction to render the judgment, and hence it may relieve its records of such void entries at any time. Without deciding whether the conclusion from the premises is correct or not, we think the premises are erroneous. The District Court had jurisdiction of the subject-matter and of the person. If that court had decided against the plaintiffs’ claim, such judgment would, most unquestionably, have been conclusive upon them; if the court erred in its judgment, and made its adjudication contrary to the law, such error does not defeat its jurisdiction, or make its judgment void. If it was erroneous, it might have been set aside or reversed by proper and timely proceedings. As to whether judgment by default could properly be rendered against one of two obligors, where the other had, on trial, been successful. See Pierson v. David et al., 4 Iowa, 410 (i. e. 416); Loeber v. Delahaye (& Co., 1 id. 418; Greenough et al. v. Sheldon et al., 9 id. 503.
Affirmed.